Citation Nr: 0833168	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-24 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mare Island, 
California


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Northbay Medical Center on August 24, 2006.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to 
December 1981.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Mare Island, California, which denied a claim of entitlement 
to payment or reimbursement of medical expenses incurred at 
Northbay Medical Center on August 24, 2006.   

In March 2008, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  On August 24, 2006, the veteran received emergency room 
medical services at the Northbay Medical Center, a non-VA 
medical facility for which he incurred medical expenses. 

2.  The emergency services provided on August 24, 2006, were 
of such a nature that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health; VA facilities were not 
feasibly available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services at Northbay Medical Center, a non-VA facility, on 
August 24, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728, 
5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services for treatment at Northbay Medical Center (NMC), a 
non-VA medical facility on August 24, 2006.  
He contends that his medical expenses should be paid by VA 
and that treatment at the nearest available VA medical 
facility should not be considered to have been feasible for 
the following reasons: his symptoms were so severe, including 
eye pain and an inability to see; he was told by VA personnel 
over the phone that he would not have to pay for treatment if 
he did not request an ambulance; and he went to NMC because 
it was within walking distance.  

Service connection is currently in effect for a lumbar spine 
disability, a right knee disability, and a right ankle 
disability.  

Reports from the Northbay Medical Center (NMC) show that on 
August 24, 2006, the veteran was admitted for treatment with 
complaints that he woke up with severe left eye pain.  The 
reports contain notations of "semi-urgent" and "moderate 
severity."  They show that he was found to have a left 
corneal abrasion, and that he reported that his eye pain 
intensity was "10."  He was further noted to have blurred 
vision and photophobia, and he compared his pain to a 
"needle pushing from the inside out."  

Treatment included an eye wash and an eye pad.  The diagnosis 
was corneal abrasion.  The reports indicate that he was 
discharged about one hour after admittance.    

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at NMC on August 24, 2006, or was an 
application for authorization made to VA within 72 hours of 
the emergency services on August 24, 2006.  For these 
reasons, in the absence of prior authorization or deemed 
prior authorization for medical services, there is no factual 
or legal basis for payment or reimbursement by VA under 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a 
nonservice-connected disability at a non-VA facility on 
August 24, 2006.

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  

In this case, the medical services rendered to the veteran 
were not for the purpose of treating a nonservice-connected 
disability which was aggravating a service-connected 
disability.  Accordingly, the criteria for payment or 
reimbursement by VA for unauthorized medical expenses under 
38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, are not met.  

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2007).  

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of the following conditions: (a) 
The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; (b) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); (c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment if reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility; (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment, and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and; (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  See 38 C.F.R. § 17.1002 
(2007).  

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services.

In this case, the evidence shows that the VAMC denied the 
claim under 38 C.F.R. § 17.1002(c).  The issue, therefore, is 
whether a VA or other Federal facility/provider was feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.  Id.  

A VA facility may be considered as not feasibly available 
when the relative distance of the travel involved makes it 
necessary or economically advisable to use non-VA facilities.  
See 38 C.F.R. § 17.53 (2007); see also Cotton v. Brown, 7 
Vet. App. 325, 327-28 (1995) (providing that the fact that a 
VA medical center was located in the same city as the private 
facility did not provide an adequate basis for the Board's 
findings that a VA facility was "available"; rather, the 
determination of whether a VA facility was "feasibly 
available" must be made after consideration of such factors 
as the urgent nature of the veteran's medical condition and 
the length of any delay that would have been required to 
obtain treatment from a VA facility).  

In this case, the only evidence as to "feasibility" is a 
medical worksheet, which contains the signatures of three VA 
personnel, dated between September 2006 and June 2007.  This 
worksheet merely indicates that VA facilities were available, 
and that the treatment at issue was non-emergent.  See also 
July 2007 Statement of the Case (same).  

The Board initially notes that the veteran's assertions are 
considered credible, and that there is no contrary objective 
evidence of record to dispute any of his allegations.  
Although the medical worksheet and the Statement of the Case 
indicate that VA personnel determined that VA care was 
feasibly available, and that the treatment was non-emergent, 
these notations are completely without supporting objective 
evidence, or findings of fact, and the private medical record 
would appear to provide evidence against such a finding, 
indicating a serious problem at the time of treatment.  Under 
the circumstances, the bare assertions by VA personnel are 
insufficiently probative to outweigh the veteran's 
assertions, which appear reasonable.  

In this regard, the NMC reports indicate that the veteran was 
in severe pain (10 on a scale of 10), they contain notations 
of "semi-urgent" and "moderate severity," and show that he 
was found to have a corneal abrasion.  Furthermore, the 
veteran has testified that NMC was within walking distance of 
his home.  The Board further notes that, in addition to 
severe pain, he was noted to have blurred vision and 
photophobia.  This indicates a significant impairment in the 
veteran's ability to transport himself to a VA facility.   

Simply stated, the veteran could not drive. 
 
Accordingly, the Board finds that, affording the veteran the 
benefit of all doubt, that the evidence is at least in 
equipoise, and that payment or reimbursement by VA for 
medical services incurred at Northbay Medical Center on 
August 24, 2006, under 38 U.S.C.A. §§ 1725 and 1728 and 38 
C.F.R. §§ 17.120, 17.1002 is warranted.  38 U.S.C.A. 
§ 5107(b).  

Finally, the Board finds that there is no indication in the 
VCAA that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

In this case, the veteran was afforded VCAA notice in July 
2007, and in any event, as the Board has granted the claim, 
the Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the appellant is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).




ORDER

Payment or reimbursement of medical expenses incurred at 
Northbay Medical Center on August 24, 2006, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


